
	

114 HR 2000 IH: Bridge to Manufacturing Jobs Act
U.S. House of Representatives
2015-04-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2000
		IN THE HOUSE OF REPRESENTATIVES
		
			April 23, 2015
			Mr. Veasey (for himself, Ms. Kelly of Illinois, Mr. Tonko, Ms. Wilson of Florida, Mr. Carson of Indiana, Mr. Graves of Missouri, and Mr. Langevin) introduced the following bill; which was referred to the Committee on Science, Space, and Technology
		
		A BILL
		To provide for a competitive grant program for apprenticeship and internship programs through the
			 Manufacturing Extension Partnership Program.
	
	
 1.Short titleThis Act may be cited as the Bridge to Manufacturing Jobs Act. 2.FindingsThe Congress makes the following findings:
 (1)In 2012, Deloitte found that the United States has 600,000 unfilled manufacturing jobs in the United States.
 (2)According to the Georgetown University Center on Education and the Workforce, the United States is likely to experience a shortage of about 5,000,000 workers with technical certificates and credentials.
 (3)According to the Bureau of Labor Statistics, apprenticeship occupations are projected to grow more than 20 percent from 2012 to 2022.
 (4)The Department of Labor found that workers who completed an apprenticeship earn an average starting salary of $50,000.
 (5)Employers who support apprenticeship programs gain skilled workers, build a pipeline of employees, and reduce staff turnover.
 (6)Other countries, including Germany and the United Kingdom, have successfully implemented apprenticeship programs. For example, Germany, even with less than one-third of the United States population, has almost 2,000,000 apprentices with almost 500,000 sponsoring companies.
 (7)The Federal Government can play an important role in facilitating the development of apprenticeship and internship programs at manufacturing companies, in particular through the Manufacturing Extension Program.
 3.Competitive grants to facilitate apprenticeship programsSection 25(f) of the National Institute of Standards and Technology Act (15 U.S.C. 278k(f)) is amended—
 (1)in paragraph (3)— (A)by striking and at the end of subparagraph (B);
 (B)by redesignating subparagraph (C) as subparagraph (D); and (C)by inserting after subparagraph (B) the following:
					
 (C)may be related to projects designed to facilitate the development and implementation of apprenticeship programs, internship programs, or student work-based learning programs to help serve the workforce needs of consortia of manufacturing companies; and; and
 (2)by amending paragraph (5)(A)(i) to read as follows:  (i)create jobs and recruit and train a diverse manufacturing workforce, including through outreach to women and minorities;.
			
